DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protective cutting slot opening away from the handle in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 7, it is unclear how the cutter, the protective cutting slot, and the oscillating mechanism are designed for push cutting.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and the expression “with an ergonomic compact design”, the disclosure does not define the scope of the “ergonomic compact design”.
Regarding claims 4-5, the term “the device” lacks of antecedent basis.
Regarding claim 7, claim 7 calls for the protective cutting slot facing away from the handle.  However, claim 7 depends on claim 1 which calls for the protective cutting slot facing towards the handle.  Therefore, it is unclear how the same protective cutting slot facing two opposite directions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gringer et al. (2014/0075762), hereinafter Gringer in view of Peyrot (10,478,978).
Regarding claim 1, Gringer teaches a handheld powered box cutter with an ergonomic compact design substantially as claimed except for the limitations in the bolded texts, using a rechargeable battery-operated motor to power a rapidly oscillating cutting blade, said powered box cutter comprising, a housing with narrow hooked protective cutting slot 134 with the slot opening towards the handle that allows pieces of cardboard to be slid into a rapidly oscillating replaceable cutting blade 124, protecting from the operators fingers and the cutting blade mounted in a blade carrier assembly 122 positioned such as to allow the blade to cut inserted cardboard pieces at an acute angle, with the cardboard being stabilized by a cut stabilizer bar 130 and said blade carrier assembly is powered by an offset cam mounted on an electric motor.
See Figs. 1, 3, and 7-9.
Gringer does not teach the box cutter powered by a rechargeable battery-operated motor and the blade being oscillating by connecting the blade carrier assembly to an offset cam mounted on an electric motor.
Peyrot teaches a handheld powered box cutter using a rechargeable battery-operated motor 2 to power a rapidly oscillating cutting blade 4 connected to a blade carrier assembly 3 and the blade carrier assembly being powered by an offset cam (col. 3, lines 15-30) mounted on the electric motor 2.  See Fig. 2. The powered box cutter in Peyrot helps a user to cut boxes easier due to cutting force being powered by a motor.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide an oscillating mechanism as taught by Peyrot to the box cutter in Ginger to help a user to cut boxes easier due to cutting force being powered by a motor.
Regarding claim 2, a straight cutting blade is best seen in Fig. 2 in Gringer and Fig. 1 in Peyrot.
Regarding claim 4, Gringer teaches a fixed cutting speed at a frequency between 300-333Hz.
Regarding claim 6, the rechargeable battery is powered by an external power source.
Regarding claim 7, the opening of the slot 134 is on the handle.  Depending on how one views the slot, the opening can be considered facing toward or away from the handle  If one views from the back of the cutter (top down in Fig. 1), the opening faces away from the handle.  If one views from the front of the cutter (bottom up in Fig. 1), the opening faces towards the handle.  The cutter in Gringer can be pushed rearwardly for cutting.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gringer et al. (2014/0075762), hereinafter Gringer in view of Peyrot (10,478,978) as applied to claim 1 above, and further in view of Ireland (6,195,896).
The modified box cutter in Ginger teaches invention substantially as claimed except for the cutting having a curved end.
Ireland teaches a box cutter having a blade 104 with curved ends 109 for avoiding the exposure of a sharp point which would prejudice the safety aspects of the knife.  See Fig. 4 and col. 9, lines 1-5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use a blade with curved ends as taught by Ireland for improving the safety aspects of the box cutter.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gringer et al. (2014/0075762), hereinafter Gringer in view of Peyrot (10,478,978) as applied to claim 1 above, and further in view of Alberti et al. (2009/0223071), hereinafter Alberti.
The modified box cutter in Ginger teaches invention substantially as claimed except for the device having a variable cutting speed.
Alberti teaches a powered cutting tool having a variable cutting speed.  See para. [0026].
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified powered cutting tool in Gringer a variable speed trigger switch as taught by Alberti so that a user can adjust a desire cutting speed based on a thickness of box.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Box cutters of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724